I




                  E           E       GICBJE~~AI,
                       OF     EXAS




Hon. Tommy V. Smith                   Opinion No. ~-899
Commissioner
Bureau of Labor Statistics            Re: Authority of Commissioner
Capitol Station                           of Bureau of Labor Stat-
Austin, Texas 78711                       istics, pursuant to Article
                                          614-17c, Texas Penal Code,
                                          to promulgate rules and
                                          regulations limiting the
                                          number of boxing and
                                          wrestling promoters in
                                          Texas cities within cer-
                                          tain population brackets.
Dear Mr. Smith:

     Your recent letter requesting the opinion of this office
concerning the referenced matter states, in part, as follows:

          "A question has arisen as to whether Article
     614-17~ of the Penal Code of the State of Texas
     authorizes the Commissioner of Labor Statistics
     to promulgate rules and regulations to limit the
     number of boxing and wrestling promoters for
     cities in the State of Texas. Specifically, can
     the Commissioner establish rules and regulations
     that will limit cities of certain populations to
     a maximum number of boxing and wrestling promoters?"

     Article 614-17c, Texas Penal Code, provides,   in part, as
follows:

          "The Commissioner of Labor is hereby empowered
     and it is hereby made his duty to promulgate any
     and all reasonable rules and regulations which may
     be necessary for the purpose of enforcinq the pro-
     visions of this Law . . ."(Emphasis added.)


                             -4384-
                                                I.   .




Hon. Tommy V. Smith, page 2      (M-899)


     Articles 614-l through 614-17c, Texas Penal Code, constitute
the Boxing and Wrestling law of the State of Texas. With reference
to boxing and wrestling promoters, Article 614-4 provides for a
scale of graduated registration fees for such promoters, with
such fees increasing for cities within certain population brackets
wherein the promoter does business. Article 614-S provides for
a graduated scale of requisite surety bond amounts for such
promoters, once again, depending on the population of the city
wherein they do business.

     Nowhere. however. in the Boxina and Wrestlina* law is there
found any provision limiting, or authorizing you to limit, the
number of boxing and wrestling promoters for cities within certain
population brackets.

     Article 614-17~ does authorize you to "promulgate any and
all reasonable rules and regulations . . . for the purpose of
enforcing the provisions of this Law . . ." If such rules and
regulations are consistent with, related to, and in implementation
of, any of the provisions of the Boxing and Wrestling Law, such
rules and regulations are valid. Kee v. Baber, 157 Tex. 387,
303 S.W.2d 376 (1957): Texas State Board of Examiners in Optometry
v. Carp, 412 S.W.2d 307 (Tex.Sup. 19671,.

      However, Article 614-17~ does not authorize the issuance
of rules and regulations which are in excess of, or inconsistent
with, the statutory provisions; nor may you impose any additional
burdens, conditions, or restrictions which would result in giving
such rules and regulations a higher mandate than that of the
statute.,..,Kellyv. Industrial Accident Board, 358 S.W.2d 874
 (Tex.Civ.App. 1962, error ref.): Bailey v. Texas Indemnity In-
surance Co., 14 S.W.2d 790 (Tex.Comm.App. 1929); Attorney General's
Opinions No. M-609-A (1970) and No. M-868 (1971); 2 Am.Jur.2d 126,
Administrative Law, Sec. 300; and Id. at pp. 129-30, Sec. 301,
wherein it is stated that an adminztrative   agency cannot create
a new license requirement or compel that to be done which lies
without the scope of a statute.

     In view of the foregoing, we are of the opinion that there
is no authorization in the Boxing and Wrestling Law for you
to promulgate rules and regulations limiting  the number of boxing
and wrestling promoters in cities of certain population brackets.
Your question is, therefore, answered in the negative.

                              -4385-
        I     .




Hon. Tommy   V. Smith, page 3        (M-899)


                           SUMMARY

                  There is no authorization in the pro-
             visions of Article 614-17c, Texas Penal Code,
             for the Commissioner of the Bureau of Labor
             Statistics to promulgate rules and regulations
             limiting the number of boxing and wrestling
             promoters in cities within certain population
             brackets.

                                               truly yours,




                                               ney General of Texas

Prepared by Austin C. Bray, Jr.
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Ronald Luna
Camm Lary
Jerry Roberts
Dick Chote

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                 -4386-